DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 1 a typographical error is present “value” should be “valve”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they do not comply with 37 CFR 1.84(o), (p), (q), and (m). Specifically, in regards to Figures 1D and 6. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite the structure “rigid form”. The claim term recited is broad enough to encompass any structure. The specification does not provide any description of its function or composition to determine what it is or what it is used for. Further as all the claimed structure either connects to or specifically is claimed as not connecting to the rigid form, understanding it is essential for understanding the claimed invention.
Claims 2-11 and 13-14 depend from the claims above and therefore inherit the deficiencies thereof. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rigid” in claims 1 and 12 are a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 12 claim a term called “rigid form.” There is no support in the claims or specification to provide any understanding as to what this is or its function. This term is so broad as to encompass all forms of structure. For examination “rigid form” will be treated as “any structure”.
Claim 1 recites “a second valve connected to a second tube…without being in connection with the rigid form”, it is unknown as to how the second valve and tube are operational as they do not connect to anything described in the specification or claims.
Claims 2-11 and 13-14 depend from the claims above and therefore inherit the deficiencies thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant admitted prior art (herein referred to as AAPA).
Claim 1, AAPA discloses a first valve (110, 120, 130; FIG 1A-1D; Paragraph [0007] describes how 140 can also be in connection with the rigid form) connected to a rigid form (170) by way of a first tube positioned through a valve cover (150); and 
a second valve (140; Paragraph [0007] describes how 110, 120 and 130 can also no be in connection with the rigid form) connected to a second tube (145) positioned through the valve cover (150), and exiting the valve cover without being in connection with the rigid form (FIG 1C-1B; Paragraph [0006], [0007], [0010]).

Claim 4, AAPA discloses wherein: the first tube (tubes connected to valves 130 or 140; Paragraph [0007] discloses that depending on the arrangement any tube can be disconnect/connected from the casing 170 and rigid form 170) is positioned to enter the valve cover (150) at a front surface at a first elevation, and exit the valve cover at back surface at a second elevation (FIG 1C shows that the first and second elevations are equal); and the second tube (tubes connected to valves 110 or 120) is positioned to enter the valve cover at a front surface at a third elevation, above the first elevation, and exit the valve cover at the back surface at a fourth elevation, above the second elevation (FIC 1C shows third and fourth elevations are equal and above the first and second elevations).

Claims 6-7, AAPA discloses where the third and fourth valve are connected to a third and fourth tube (FIG 1A-1B). 

Claim 8, AAPA discloses wherein the first valve and the second valve comprise syrup valves (FIG 1A and 1D).

Claim 9, AAPA discloses wherein the first valve comprises a water valve (FIG 1A and 1D).

Claim 10, AAPA discloses wherein the first valve and the second value are in communication with a nozzle (Nozzle; FIG 1A and 1D).

Claim 11, AAPA discloses wherein the first valve and the second valve are operated by an actuation lever (Actuation lever; FIG 1A and 1D).

Claim 12, AAPA discloses wherein the rigid form (170) is positioned within a casing (160).

Claim 14, AAPA discloses wherein the first and second valve comprises on/off valves (FIG 1D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA as applied to claim 1 above.
Claims 2-3, AAPA discloses the claimed invention except for exit of the second tube on the valve cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an exit on the top or bottom of the valve cover for the second tube, to provide the user improved comfort and convenience when assembling, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04.

Claim 5, AAPA discloses the claimed invention except for second and fourth elevation above first and third elevation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the elevations of the tubes in order to allow for the valve cover to offset when connected, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04. 

Claim 13 AAPA discloses the claimed invention except for flexible tubes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material such as an elastomer or polymer for its flexible properties so as to allow for easier assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754